Citation Nr: 0602933	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased schedular evaluation in excess of 
10 percent for service connected right knee patellofemoral 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada, 
in August 2002, which denied the claim for increase.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in January 
2004, a transcript of which is on record.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's right knee patellofemoral syndrome is 
currently characterized by minimal degenerative changes, 
complaints of pain, limitation of motion, and minimal 
objective evidence of pain on motion.

3.  There is no competent medical evidence that the veteran's 
service-connected knee disorder has ever been manifest by 
ankylosis, instability, subluxation, dislocation of 
cartilage, or effusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee patellofemoral 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a September 2003 rating decision, 
a February 2003 Statement of the Case (SOC), and a September 
2003 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC and the SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, lay statements, and hearing 
transcripts.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

VA outpatient notes from January 2002 refer to pain in 
multiple locations, to include both knees.  A diagnosis of 
polyarthralgia is given.

In April 2002, the veteran underwent a VA joints examination.  
The claims file was not reviewed at this time.  An x-ray 
report indicates normal bony alignment and overlying soft 
tissues with no evidence of effusion.  The veteran did 
discuss his pertinent past service and medical history with 
the examiner.  The veteran's subjective right knee complaints 
included occasional pain, swelling, morning stiffness, 
backwards instability.  He reported to take 800 milligrams of 
Ibuprofen daily.  He also reported the use of an elastic 
sleeve knee brace.  The veteran discussed flare-ups, and 
indicated that these are related to use and can occur four 
times per day.  He said that his symptoms increase by about 
15 percent during these flare-ups and his range of motion 
decreases by about 15 percent as well.  Dislocations and 
subluxations of the knee were denied.

Upon physical examination, the veteran's range of motion was 
about 140 degrees of flexion and about zero degrees of 
flexion with no pain.  The examiner reiterated that the 
veteran had no painful motion when straining or flexing the 
right knee.  The veteran's flare-up complaints of reduced 
motion were incorporated by the examiner.  The examiner did 
not note any tenderness in the knee, even upon movement.  The 
veteran walked with a normal gait, and had no problems 
standing.  There was no ankylosis in the knee and no 
inflammatory arthritic changes were localized to the knee 
area.  The veteran's right knee ligaments were considered 
stable and his McMurray's test were negative.  The veteran 
was diagnosed with patellofemoral syndrome in his right knee, 
and the physician estimated a 15 percent increase in symptoms 
and a 15 percent decrease in range of motion with flare ups.

Outpatient records from June 2002 indicate a continued 
diagnosis of polyarthralgia.  The following month, a July 
2002 rheumatology consultation note indicates the veteran 
complained of progressive osteoarthritis, to include symptoms 
of knee pain.  
Notes from this visit indicate some evidence of iliotibial 
band tightness bilaterally, but reasonably strong quadriceps 
and a normal right knee.  The right lower leg was narrower 
than the left and appeared to have swelling.  The examiner 
diagnosed probable degenerative joint disease.  Records from 
October and November 2002 indicate complaints of right knee 
pain.  He was reportedly taking analgesics to help with the 
pain.

In correspondence from May 2003, the veteran indicated that 
he was "slacking off" in his job because of bilateral leg 
pain.  He also discussed pain in his hips and foot.

In August 2003, the veteran was accorded a VA orthopedic 
examination for several joints.  The examiner indicated a 
review of the claims file and discussed the veteran's 
pertinent past medical and service history.  Concurrent x-
rays indicated degenerative changes in both the veteran's 
knees.  The veteran's continued complaints of pain were 
noted.  Addressing both knees, the examiner noted "no flare-
ups as far as the right knee is concerned because he favors 
it all the time."  No evidence of swelling, heat, redness, 
effusion, weakness, tenderness, guarding, instability, or 
locking was observed.  The veteran was not using a cane, 
crutch, brace, corrective shoes, or prosthetic device at this 
time.  The veteran did not report any history of dislocation 
or recurrent subluxation.  No inflammatory arthritis was 
found either.  The veteran indicated at this time that he was 
occupied as a part time porter.

Use of a goniometer determined that the veteran had "very 
good" flexion of about 108 degrees and extension to zero 
degrees bilaterally.  Some painful motion was observed upon 
extreme flexion and palpation of the cruciate ligaments.  The 
examiner added that the veteran's pain additionally limits 
his function by about 5 to 10 percent bilaterally.  The 
veteran was observed to walk with a limp.  No ankylosis was 
found and both legs appeared to have the same length.  No 
evidence of ligamentous or cartilaginous instability was 
found.  The veteran was negative for signs during his 
Lachman's, drawer, and McMurray's tests.  Based on this 
examination, the veteran was diagnosed with degenerative 
joint disease and mild to moderate discomfort in his right 
knee.  He was reported to favor the right knee as a result of 
his symptoms.

At a January 2004 hearing before the undersigned, the veteran 
reported continued problems with his right knee.  The veteran 
indicated that his knee "goes out of joint every so often 
when I walk."  He added that it might bend backwards or 
sideways, creating pain.  He said it was called a "trick 
knee."  He added that this occurs once a week, and that he 
wears an elastic band to treat the condition.  He was not 
wearing the band at the hearing.

With respect to pain, the veteran stated that it's an 8 out 
10 every day, depending on the activity that he engages.  
Because of this, he moves slowly in his occupation as a 
porter.  He would later add that he works about 32 hours per 
week.  The veteran also noted that pain sets in after about 
an hour of walking, and that he takes 500 to 750 milligrams 
of Tylenol every four hours.  He indicated that surgery was 
not discussed by his physicians.

In further testimony, the veteran reported that his knee 
"buckles back" and comes out of socket.  The veteran added 
that he feels pain at about 45 degrees of bending.  He did 
not, however, indicate the use of any form of brace other 
than his elastic brace.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the RO assigned the current 10 
percent rating for the veteran's service-connected right knee 
disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257.  (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. § 
4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees, and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a.

In the instant case, the Board finds that the veteran's 
service-connected right knee disorder does not meet or nearly 
approximate the criteria for a rating in excess of 10 
percent.  As discussed above, the veteran is currently 
assigned a 10 percent rating for his right knee disorder.  In 
assigning the 10 percent evaluation, the RO considered the 
veteran's complaints of pain, flare-ups, favoring the right 
knee, and functional impairment, as well as findings of 
painful motion, and degenerative changes.

The Board observes that a February 2003 X-ray report shows 
degenerative changes of the right knee.  The report from the 
veteran's August 2003 VA examination shows a diagnosis of 
degenerative joint disease, with mild to moderate discomfort.  
There is also objective evidence that the veteran has a 
slightly reduced range of motion, with a loss 32 degrees of 
flexion.  However, no incapacitating episodes were discussed 
during any examination and no ankylosis has been reported.  
Under Diagnostic Code 5003, this evidence warrants a rating 
of no greater than 10 percent.

A higher compensable rating of 20 percent could be assigned 
for the veteran's right knee if he were found to have a 
limitation of flexion to 30 degrees or extension to 15 
degrees.  However, notes from the August 2003 VA examination 
indicate that the veteran's range of motion was reduced by 
only 32 degrees of flexion and no loss of extension.  This 
would not lead to a higher rating under Diagnostic Codes 5260 
or 5261.  The Board notes the RO found the examiner's record, 
of range of motion being limited to 108 degrees, to be a 
typographical error for 180 degrees.  However, even accepting 
the record at face value, higher compensation is not 
warranted.  

While the Board notes that the veteran testified at his 
hearing of pain at essentially 45 degrees extension, the 
veteran's range was considerably more at his examination.  
Thus, the objective findings do not support a rating in 
excess of the 10 percent assigned pursuant to Diagnostic Code 
5010.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261; see 
also Diagnostic Code 5003 (Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.)

The Board has considered other potentially applicable rating 
criteria, but finds that the veteran is not entitled to a 
higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
The Board is cognizant of the veteran's hearing testimony 
about his knee buckling.  However, no objective evidence of 
subluxation or instability has been found in either the April 
2002 or the August 2003 VA examinations.  Thus, a higher 
compensable rating under Diagnostic Code 5257 is not for 
consideration.  In addition, as no instability or subluxation 
is shown, a separate rating based on arthritis and 
instability is, likewise, not warranted.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.

Similarly, as the veteran's range of motion in both knees 
does not support compensable ratings under Diagnostic Codes 
5260 and 5261, VAOPGCPREC 9-04 is not for application.

In summary, absent evidence of instability, recurrent 
subluxation, or greater limitation of motion, the 10 percent 
ratings currently assigned adequately compensate the veteran 
for the functional limitations and subjective complaints of 
pain.  See DeLuca, supra.  Even considering the limitation of 
"function" by 5 to 10 percent that the August 2003 VA 
examiner considered to be attributable to pain, the veteran's 
right knee patellofemoral syndrome does not warrant a higher 
compensable rating.

In reaching this conclusion, the Board has considered the 
issue of whether the veteran's service-connected 
patellofemoral syndrome presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338- 339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's knee condition interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

The veteran and his representative have indicated that the 
veteran's knee problems have adversely affected his ability 
work.  However, he still maintains gainful employment.  
Moreover, the objective findings fail to reveal symptoms 
which would result in marked interference with employment.  
The August 2003 examination noted only moderate functional 
impairment.  As mentioned above, the schedular criteria, in 
general, are considered adequate to compensate the veteran 
for his disability.  38 C.F.R. § 4.1.  There is nothing in 
the record to distinguish this veteran's case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation for the veteran's 
right knee patellofemoral syndrome is not warranted.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


